Form G16
                   Case 19-00596                  Doc 1         Filed 04/03/19 Entered 04/03/19 17:33:17                             Desc Main
                                                                  Document     Page 1 of 14
           B1040 (FORM 1040) (12/15)

                 ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                                      (Court Use Only)
                         (Instructions on Reverse)

       PLAINTIFFS                                                                      DEFENDANTS
       Ilene F. Goldstein, not individually, but solely as trustee for the             Ilana Birg
       Estate of Yui Birg

       ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
       William J. Factor; The Law Office of William J. Factor; 105 W.
       Madison St., Suite 1500, Chicago, IL 60602; 312-878-6146

       PARTY (Check One Box Only)                         PARTY (Check One Box Only)
       □ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
       □ Creditor  □ Other                                □ Creditor    □ Other
       □ Trustee                                          □ Trustee
       CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
       Fraudulent Transfers: 11 U.S.C. §§ 544(b)(1) and 550(a); 11 U.S.C. § 548(a)(1)(B); 11 U.S.C. §§ 548(a)(1)(A) and 550(a);
       Disallowance of Claims: 11 U.S.C. § 502(d) and (j)
       Turnover of Estate Property: 11 U.S.C. § 541


                                                                           NATURE OF SUIT
                (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


       □ 11-Recovery of money/property - §542 turnover of property                     □
            FRBP 7001(1) – Recovery of Money/Property                                  FRBP 7001(6) – Dischargeability (continued)

       □ 12-Recovery of money/property - §547 preference                               □
                                                                                          61-Dischargeability - §523(a)(5), domestic support

       □ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                          68-Dischargeability - §523(a)(6), willful and malicious injury

       □ 14-Recovery of money/property - other                                         □
                                                                                          63-Dischargeability - §523(a)(8), student loan
                                                                                          64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                       □
                                                                                             (other than domestic support)

       □ 21-Validity, priority or extent of lien or other interest in property
            FRBP 7001(2) – Validity, Priority or Extent of Lien                           65-Dischargeability - other


                                                                                       □ 71-Injunctive relief – imposition of stay
                                                                                       FRBP 7001(7) – Injunctive Relief

       □
            FRBP 7001(3) – Approval of Sale of Property
            31-Approval of sale of property of estate and of a co-owner - §363(h)      □ 72-Injunctive relief – other
       □ 41-Objection / revocation of discharge - §727(c),(d),(e)
            FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                       □ 81-Subordination of claim or interest
                                                                                       FRBP 7001(8) Subordination of Claim or Interest



       □ 51-Revocation of confirmation
            FRBP 7001(5) – Revocation of Confirmation
                                                                                       □ 91-Declaratory judgment
                                                                                       FRBP 7001(9) Declaratory Judgment



       □ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
            FRBP 7001(6) – Dischargeability
                                                                                     □
                                                                                     FRBP 7001(10) Determination of Removed Action

       □ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


       □ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
             actual fraud                                                            Other


                          (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                               if unrelated to bankruptcy case)
       □ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
       □ Check if a jury trial is demanded in complaint                                Demand $
       Other Relief Sought
          Case 19-00596            Doc 1      Filed 04/03/19 Entered 04/03/19 17:33:17                        Desc Main
                                                Document     Page 2 of 14
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
Yuri M. Birg                                                          17-10670
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Northern District of Illinois                                          Eastern Division                  Benjamin A. Goldgar
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)




                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
   Case 19-00596         Doc 1     Filed 04/03/19 Entered 04/03/19 17:33:17   Desc Main
                                     Document     Page 3 of 14



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

      In re:
                                              Chapter 7
      Yuri M. Birg,
                                              Case No. 17-10670
                      Debtor,
                                              Honorable Judge A. Benjamin Goldgar


      Ilene F. Goldstein, not                 Adv. Pro. No. _____________________
      individually, but solely as
      trustee for the Estate of Yuri
      Birg,

                      Plaintiff,
      v.

      Ilana Birg,

                      Defendant.


               COMPLAINT TO AVOID AND RECOVER FRAUDULENT
                    CONVEYANCES AND FOR TURNOVER

           Ilene F. Goldstein, not individually, but in her capacity as the chapter 7
trustee for the captioned bankruptcy estate (the “Trustee”) for her complaint
against Ilana Birg (“Defendant” or “Ilana Birg”), states as follows:
                 Pursuant to sections 544, 548 and 550 of the Bankruptcy Code (11
U.S.C. § 101, et seq., the “Bankruptcy Code”), the Trustee seeks to avoid and recover
from Ilana Birg or any other entity for whose benefit such Transfers1 were made,
any Transfers by the Debtor, Yuri Birg (“Yuri Birg” or “Debtor”), that occurred up to
4-years before the Debtor’s petition date that were made for less than reasonably
equivalent value or that were made with actual intent to hinder, delay or defraud
creditors.

1 Capitalized   terms not otherwise defined are defined infra.

{00135652}                                     {00135652}                                 1
   Case 19-00596     Doc 1   Filed 04/03/19 Entered 04/03/19 17:33:17     Desc Main
                               Document     Page 4 of 14



             In addition, the Trustee seeks to disallow, pursuant to sections 502(d)
and (j) of the Bankruptcy Code, any claim that Ilana Birg has filed or asserted
against the Debtor. The Trustee does not waive but hereby reserves all of her rights
and the rights of the estate to object to any such claim for any reason, including, but
not limited to, any reason set forth in sections 502(a) to (j) of the Bankruptcy Code.
             Finally, the Trustee seeks an order compelling Ilana Birg to turnover
all property in her possession, custody or control, that the Trustee may use, sell or
lease under section 363 of the Bankruptcy Code, including any property that the
Debtor gifted to her and any property that was not transferred to her through the
Post-Nuptial Agreement (as defined below).

                                   JURISDICTION
             Pursuant to 28 U.S.C. § 1334(b), this court has subject matter
jurisdiction over this adversary proceeding, which arises under, and relates to, a
case under the Bankruptcy Code pending in the United States Bankruptcy Court
for the Northern District of Illinois.
              The statutory and legal predicates for the relief sought herein are
sections 502, 544, 548, and 550 of the Bankruptcy Code and Rules 3007 and 7001 of
the Bankruptcy Rules.
             This adversary proceeding is a “core” proceeding to be heard and
determined by the Court pursuant to 28 U.S.C. § 157(b)(2)(B) and (H), and the
Court may enter final orders for matters contained herein. To the extent this
adversary proceeding is deemed a proceeding in which the Court may not
constitutionally enter final orders absent the consent of the litigants, the Trustee
consents to the entry of final orders by the Court in this adversary proceeding.
             Venue is proper in the Northern District of Illinois pursuant to 28
U.S.C. § 1409.




{00135652}                               {00135652}                                      2
   Case 19-00596    Doc 1     Filed 04/03/19 Entered 04/03/19 17:33:17    Desc Main
                                Document     Page 5 of 14



                      FACTS COMMON TO ALL COUNTS

             Ilana Birg is married to the Debtor and they reside in the same house
in Highland Park, Illinois.
             Commencing at least in 2014, if not before, the primary business in
which the Debtor was engaged was known as Greenview Builders and Cabinetry,
Inc. (“Greenview”). The Debtor was the president and sole shareholder of
Greenview. Greenview was engaged in the business of constructing custom homes.
             Greenview’s revenues declined precipitously from 2014 through 2015,
going from over $12 million in 2014, to $2,700,523 in 2015. Commencing in 2013, if
not before, Greenview entered into contracts for the construction of residences that
it could not perform. On information and belief, Greenview was not profitable since
at least 2013.
             In 2014, if not before, the Debtor was engaged in a fraudulent scheme
not unlike a Ponzi scheme, whereby he would enter into contracts with customers
for the construction of a home, and then use the funds paid by the customer to
satisfy losses incurred on other home construction jobs. In an adversary proceeding
filed by the Gottschalks (17-00370), they alleged that

             In May 2015, Mr. Birg submitted a third pay application,
             but by then the Gottschalks learned the truth about the
             work Greenview had performed (paragraph 45). By then,
             The Gottschalks had learned enough to know that the
             Third Payment Request included false statements, and
             did not sign it. Their investigation, including
             conversations with subcontractors and with Mr. Birg
             himself, resulted in the following information.

             a. Subcontractors informed the Gottschalks that they had
             not been paid, in spite of Greenview’s sworn statements to
             the contrary.

             b. Subcontractors informed the Gottschalks that lien
             waiver documents had been forged.

             c. Unpaid subcontractor bills to the Gottschalks could
             total nearly $100,000.00.

{00135652}                              {00135652}                                     3
   Case 19-00596    Doc 1    Filed 04/03/19 Entered 04/03/19 17:33:17       Desc Main
                               Document     Page 6 of 14




             d. Mr. Birg admitted to the Gottschalks that he had
             drawn money from their loan funds that was not used for
             work on the Project.

             e. Subcontractors recorded Notices of Lien against the
             Gottschalk Property.
             In an adversary proceeding filed by the Fialkos (17-363), they alleged
that the Debtor took $164,000 from them in January of 2015, for the construction of
a home and never performed any construction work.
             The Debtor guaranteed certain of Greenview’s debts and, as a result,
the Debtor owed millions of dollars to creditors holding claims against Greenview
and the Debtor jointly. The Debtor also issued promissory notes to certain of
Greenview’s customers to cover shortfalls.
             At or around the same time that the Debtor was fraudulently entering
into contracts on behalf of Greenview that he knew Greenview could not perform,
the Debtor and Ilana Birg manufactured a document that purportedly was designed
to transfer his interests in property to Ilana Birg for no consideration.
             During the summer of 2015, Yuri Birg and Ilana Birg entered into a
post-nuptial agreement that purported to define marital and non-marital property
in an effort to transfer various interests in property from Yuri Birg to Ilana Birg
(the “Post-Nuptial”). An unsigned copy of the Post-Nuptial is appended as Exhibit 1
and incorporated herein by reference.
             Any property that Yuri Birg transferred to Ilana Birg during the 10
years prior to the Petition Date shall be referred to as the “10-year Transfers” and
any property that Yuri Birg transferred to Ilana Birg within 4-years of the Petition
Date shall be referred to as the “4-year Transfers” and any property that Yuri Birg
transferred to Ilana Birg within 2-years of the Petition Date shall be referred to as
the “2-year Transfers” (the 10-year transfers, and the 4-year transfers and the 2-
year transfers are collectively, the “Transfers”).
             Yuri Birg made at least the 4-year transfers and the 2-year Transfers
and entered into the Post-Nuptial at the time when he was insolvent and did not

{00135652}                              {00135652}                                      4
   Case 19-00596        Doc 1   Filed 04/03/19 Entered 04/03/19 17:33:17    Desc Main
                                  Document     Page 7 of 14



have sufficient capital to continue the business he was in and he was facing millions
in liabilities.
                  The property purportedly transferred pursuant to the Post-Nuptial
includes, but is not limited to (all property transferred under the Post-Nuptial,
including the Post-Nuptial itself, shall be referred to as the “Post-Nuptial
Transfers”):

                        a. An interest in RJJ Management, Inc.,

                        b. a 25% interest in 1550 Park Ave.,

                        c. a 50% interest in Jamie Properties potentially worth $1
million,

                        d. a 50% interest in 550 Telser Properties potentially worth $1
million,

                        e. Charles Schwab Account 9769 with $1,008,070,

                        f. Merrill Lynch account 34995 and 34996 with a value of more
than $500,000;

                        g. a line of credit worth approximately $196,317,

                        h. a Merrill Lynch account worth approximately $381,259.

                        i. a Merrill Lynch account worth about $155,153,

                        j. a Merrill Lynch account worth approximately $12,770, and a
Merrill Lynch account worth approximately $5,647.
                  Ilana Birg and Yuri Birg commingled their assets and treated their
assets as joint property. Among other things, they maintained a joint checking
account at Citibank out of which they issued many checks, including checks related




{00135652}                                 {00135652}                                   5
   Case 19-00596        Doc 1    Filed 04/03/19 Entered 04/03/19 17:33:17       Desc Main
                                   Document     Page 8 of 14



to Greenview’s operations. For example, a transfer of $15,000 was made from the
joint Citibank account to Greenview in May of 2015.
                  Greenview filed for bankruptcy relief on May 17, 2016. The Greenview
bankruptcy case was converted to a chapter 7 proceeding on June 22, 2016. The
trustee for Greenview issued a no-asset report and the case has been closed.
                  On its Schedule H, Greenview indicated the Debtor was liable for
“numerous” Greenview debts. The so-called Greenview debts consist, in part, of
personal guaranties the Debtor issued to Greenview customers to instill in them a
false sense of security.
                  On information and belief, Ilana Birg owns an interest in real estate,
businesses, jewelry, and other personal property that she either obtained as a gift
from the Debtor or that constitutes joint property (collectively, the “Non-Post-
Nuptial Property”).
                  The Non-Post-Nuptial Property that Ilana Birg may own, either as a
result of a transfer from the Debtor, or otherwise, potentially includes RJJ Limited
Partnership, RJJ II Limited Partnership, RJJ-3 Limited Partnership, 1550 Park
Avenue, LLC, Oakwood Properties, LLC, 230 Oakwood LLC, Buffalo Grove
Professional Building, LLC., 440 Milwaukee Avenue, LLC, University Commons of
Illinois, LLC, 102 Hager LLC, and Paramount Point Properties, Inc.
                  It is the Trustee’s intention to avoid and recover all transfers of
property the Debtor made to Ilana Birg within 4-years of the Petition Date (and 10
years to the extent the IRS is a creditor).
                  It also is the Trustee’s intention to avoid all instruments and filings
the Debtor or Ilana Birg made in an effort to perfect any transfers of property.

             COUNT 1. Avoidance and recovery of constructive fraudulent
                      transfers: (740 ILCS 160/5(a)(2), 6(a), and 8(a), and 11
                      U.S.C. §§ 544(b)(1) and 550(a))

                  The Trustee incorporates all previous allegations of this Complaint as
though fully set forth in this Count, except that any allegations inconsistent with
the relief requested in this Count are not included.

{00135652}                                   {00135652}                                     6
   Case 19-00596     Doc 1   Filed 04/03/19 Entered 04/03/19 17:33:17     Desc Main
                               Document     Page 9 of 14



             The Debtor made the Transfers, including the Post-Nuptial Transfers,
without receiving reasonably equivalent value or fair consideration.
             At all times relevant to the allegations contained herein, the Debtor
was insolvent or was rendered insolvent by the Transfers, including the Post-
Nuptial Transfers.
             At the time the Debtor made the Transfers, including the Post-Nuptial
Transfers, and at the time he entered into the Post-Nuptial Agreement, he was
engaged in or was about to engage in a business or transaction for which his
remaining assets were unreasonably small.
             At the time the Debtor made the Transfers, including the Post-Nuptial
Transfers, and at the time he entered into the Post-Nuptial Agreement, he intended
to incur, or believed or reasonably should have believed that he would incur, debts
beyond his ability to pay as they became due.
             For example, at the time of the Post-Nuptial Transfers, and at the time
he entered into the Post-Nuptial Agreement, the Debtor’s business was no longer
viable, and the Debtor anticipated that he would incur millions in obligations
related to the business.
             On information and belief, at all relevant times, the sum of the
Debtor’s liabilities exceeded the sum of the then–fair value of the Debtor’s assets.
             Creditors existed with standing to bring an action against the Debtor
to avoid the Transfers, including the Post-Nuptial Transfers and the entry into the
Post-Nuptial Agreement, under applicable non-bankruptcy law, including the
Fialkos, the Koles, the Schnidermans, EBF Partners, the DiFuccias, Alexander
Lumber, Hines Lumbers, among others.
             Based upon the foregoing, the Transfers, including the Post-Nuptial
Transfers and the Post-Nuptial Agreement, are avoidable and recoverable pursuant
to 740 ILCS 160/5(a)(2), 6(a), and 8(a), and 11 U.S.C. §§ 544(b)(1) and 550(a).




{00135652}                             {00135652}                                      7
   Case 19-00596        Doc 1    Filed 04/03/19 Entered 04/03/19 17:33:17     Desc Main
                                  Document     Page 10 of 14




             COUNT 2. Avoidance and recovery of Constructive Fraudulent
                      Transfers (11 U.S.C. § 548(a)(1)(B))

                  The Trustee incorporates all previous allegations of this Complaint as
though fully set forth in this Count, except that any allegations inconsistent with
the relief requested in this Count are not included.
                  This Count is pleaded in the alternative to the extent the relief or the
allegations contradict anything else contained in this Complaint.
                  The Debtor made the Transfers, including the Post-Nuptial Transfers,
without receiving reasonably equivalent value or fair consideration.
                  At the time of the Transfers, including the Post-Nuptial Transfers and
at the time he entered into the Post-Nuptial Agreement, the Debtor was insolvent
or became insolvent as a result of the Transfers, including the Post-Nuptial
Transfers.
                  At the time of the Transfers, including the Post-Nuptial Transfers and
at the time he entered into the Post-Nuptial Agreement, the Debtor was engaged in
business or a transaction, or was about to engage in business or a transaction, for
which any property remaining with the Debtor was unreasonably small capital.
                  Based upon the foregoing, the Transfers, including the Post-Nuptial
Transfers and the Post-Nuptial Agreement, are avoidable and recoverable pursuant
to 11 U.S.C. §§ 548(a)(1)(B) and 550(a).

             COUNT 3. Avoidance of Actual Fraudulent transfers: (740 ILCS
                      160/5(a)(1) and 8(a) and 11 U.S.C. §§ 544(b)(1) and 550(a))

                  The Trustee incorporates all previous allegations of this Complaint as
though fully set forth in this Count, except that any allegations inconsistent with
the relief requested in this Count are not included.
                  This Count is pleaded in the alternative to the extent the relief or the
allegations contradict anything else contained in this Complaint.


{00135652}                                  {00135652}                                       8
   Case 19-00596       Doc 1    Filed 04/03/19 Entered 04/03/19 17:33:17      Desc Main
                                 Document     Page 11 of 14



                 The Debtor made the Transfers, including the Post-Nuptial Transfers,
without receiving reasonably equivalent value or fair consideration.
                 The Debtor made the Transfers to Ilana Birg, including the Post-
Nuptial Transfers and entering into the Post-Nuptial Agreement, with actual intent
to hinder, delay, or defraud his creditors.
                 By making the Transfers at or about the same time that the Debtor
knew that Greenview would fail and that he would be exposed to millions in
liabilities, the Debtor attempted to transfer his assets to his wife for no
consideration, essentially leaving nothing for creditors to collect.
                 The Debtor was insolvent at the time of the Transfers, including the
Post-Nuptial Transfers, or became insolvent shortly after he made the Transfers.
                 The Debtor made the Transfers while he was incurring substantial
debt to creditors.
                 The Debtor made the Transfers, including the Post-Nuptial Transfers,
to an insider.
                 After making the Transfers, including the Post-Nuptial Transfers, the
Debtor continued to enjoy some of the benefits of the property transferred.
                 Based upon the foregoing, the Transfers, including the Post-Nuptial
Transfers and the Post-Nuptial Agreement, are avoidable pursuant to 740 ILCS
160/5(a)(1) and 8(a) and 11 U.S.C. §§ 544(b)(1) and 550(a).

             COUNT 4. Avoidance of Actual Fraudulent transfers (11 U.S.C.
                      §§ 548(a)(1)(A) and 550(a))

                 The Trustee incorporates all previous allegations of this Complaint as
though fully set forth in this Count, except that any allegations inconsistent with
the relief requested in this Count are not included.
                 This Count is pleaded in the alternative to the extent the relief or the
allegations contradict anything else contained in this Complaint.
                 The Debtor made the Transfers, including the Post-Nuptial Transfers,
without receiving reasonably equivalent value or fair consideration.


{00135652}                                 {00135652}                                       9
   Case 19-00596        Doc 1    Filed 04/03/19 Entered 04/03/19 17:33:17     Desc Main
                                  Document     Page 12 of 14



                  The Debtor made the Transfers to Ilana Birg, including the Post-
Nuptial Transfers and entering into the Post-Nuptial Agreement with actual intent
to hinder, delay, or defraud his creditors.
                  Based upon the foregoing, the Transfers, including the Post-Nuptial
Transfers and entering into the Post-Nuptial Agreement, are avoidable pursuant to
11 U.S.C. §§ 548(a)(1)(A) and 550(a).

             COUNT 5. Disallowance of all Claims: (11 U.S.C. § 502(d) and (j))

                  The Trustee incorporates all previous allegations of this Complaint as
though fully set forth in this Count, except that any allegations inconsistent with
the relief requested in this Count are not included.
                  Ilana Birg is a transferee of the Transfers, which are avoidable under
11 U.S.C. §§ 544 and/or 548, which property is recoverable under 11 U.S.C. § 550.
                  Ilana Birg has not paid the amount of the Transfers, or turned over
such property, for which Ilana Birg is liable under 11 U.S.C. § 550.
                  Pursuant to 11 U.S.C. § 502(d), any and all claims of Ilana Birg against
the Debtor’s chapter 7 estate must be disallowed until such time as Ilana Birg pays
to the Trustee an amount equal to the aggregate amount of the Transfers, plus
interest thereon and costs.

             COUNT 6. Turnover of property of the estate (11 U.S.C. § 541)

                  The Trustee incorporates all previous allegations of this Complaint as
though fully set forth in this Count, except that any allegations inconsistent with
the relief requested in this Count are not included.
                  Ilana Birg is the alleged owner of certain property, including the
property referenced in the Post-Nuptial. On information and belief, Ilana Birg owns
other property that is not referenced in the Post-Nuptial that may be property in
which the Debtor has a joint interest.




{00135652}                                  {00135652}                                    10
   Case 19-00596      Doc 1    Filed 04/03/19 Entered 04/03/19 17:33:17    Desc Main
                                Document     Page 13 of 14



               Section 541 of the Bankruptcy Code defines property of the estate to
include all legal and equitable interests of the debtor in property as of the
commencement of the bankruptcy case.
               To the extent the Debtor did not transfer any Post-Nuptial property to
Ilana Birg and such property is jointly owned, the Debtor has an interest in such
property and such interest in property currently belongs to the bankruptcy estate.
               The Debtor and Ilana Birg also commingled their property, including
their cash and the account at Citibank and the accounts referenced in the Post-
Nuptial.
               Section 542 of the Bankruptcy Code provides that an entity in
possession, custody or control of property that the trustee may use, sell or lease
under section 363, shall deliver to the trustee, and account for, such property or the
value of such property. 11 U.S.C. § 542(a).
               Ilana Birg is an entity that has in her possession, custody or control
property that the Trustee may use, sell or lease under section 363. Such property
includes the items referenced in the Post-Nuptial, to the extent such property was
not transferred to Ilana Birg. Such property also may include the Debtor’s interest
in jointly owned property.

                                    Prayer for relief

         Wherefore, the Trustee requests that this Court grant the following relief
against Ilana Birg:

         1.    On Counts 1, 2, 3, and 4, judgment in favor of the Trustee and against
Ilana Birg (a) avoiding all of the Transfers, including the Post-Nuptial Transfers
and the Post-Nuptial agreement and (b) entering a money judgment against Ilana
Birg in an amount to be determined, plus interest from the date of the transfer at
the maximum legal rate, costs, and expenses of this action including, without
limitation, attorneys’ fees;




{00135652}                               {00135652}                                     11
   Case 19-00596    Doc 1   Filed 04/03/19 Entered 04/03/19 17:33:17     Desc Main
                             Document     Page 14 of 14



         2.   On Count 5, judgment in favor of the Trustee and against Ilana Birg
disallowing any claims held or filed by Ilana Birg against the Debtor until Ilana
Birg returns the Transfers to the Trustee; and
         3.   On Count 6, judgment in favor of the Trustee and against Ilana Birg
ordering Ilana Birg to turnover all property that the Trustee may use, sell or lease
under section 363 of the Bankruptcy Code.
         4.   Granting the Trustee such other and further relief as this Court may
deem just and proper.




                                                    Respectfully Submitted,

                                                    Ilene F. Goldstein, not
                                                    individually, but solely as the
                                                    Chapter 7 trustee for the
                                                    bankruptcy estate of Yuri Birg



                                                    By:/s/ William J. Factor
                                                    One of Her Attorneys
William J. Factor (6205675)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel: (312) 878-6976
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com




{00135652}                             {00135652}                                    12
